ORMOND, J.
By the act of the 26th May, 1824, the United States granted to the mayor and aldermen of the city of Mobile, “all right and claim of the United States to the lots known as the hospital and bake-house lots, containing about three-fourths of an acre, in the city of Mobile.” [1 Land Laws, 398.]
On the 14th November, 1837, a patent issued from the general land office in favor of the heirs of Robert Farmer upon a confirmation of a claim made by virtue of the act of 8th May, 1822, [1 Land Laws, 352,] which among other designated boundaries, calls for the “south boundary of the bake-house lot,” as one of the boundary lines of the land conveyed by the patent; and the conti’oversy in this case is, what is the south boundary of the bake-house lot. To establish this boundary, the plaintiffs rely upon a decision made by the register and receiver at St. Stephens, which they insisted, and the court below held, to be conclusive of the fact.
The right of these officers to determine this question, is attempted to be derived from the various acts of Congress giving them power to determine between conflicting and interfering-claims, and, also, to direct the manner of locating and surveying the lands, the title to which had been confirmed. [See Land Law’s, Part 1, 348, 352 and 455, and other acts to W'hich these were supplementary.]
- There can be no doubt that Congress may attach to a pure donation such terms as it pleases, and may invest the subordinate officers of the United States with power to determine questions of fact, and to ascertain and settle conflicting claims. Of this, the different pre-emption laws furnish examples. Whether it has such power in relation to the confirmation of imperfect titles derived from the former proprietors of the country, is a question which does not arise in this case.
The power conferred on the registers and receivers to decide upon conflicting claims, relates only to confirmations of imperfect titles derived from the French, British and Spanish governments; but the grant of the bake-house lot to the corporation of Mobile, was an unconditional donation of all the right and title of the United Stntes in and to the thing grantefl, which immediately passed to the grantee. The previous acts of Congress, therefore, giving to the registers and receivers power to ascertain and settle the boundaries of conflicting confirpied claim?, havp no ap^ *741plication; and it was not competent for Congress to attach such a condition to it subsequently, and it has made no such attempt. The description of the thing granted in the act, is sufficient to distinguish it from other lots in the city; and by the aid of extrinsic testimony, its'boundaries may be ascertained. [Blake v. Doherty, 5 Wheaton, 359.]
By the treaty, the United States acquired all the title of the crown of Spain to these lots as public property. The question, then, is, what was the boundary of these lots in the Spanish times? This is a question of fact, and if a controversy should arise in relation thereto between the corporation and others claiming title to the adjoining lots, it can only be settled by those tribunals appointed by the constitution and the laws for that purpose, unless the parties interested should voluntarily submit to some other mode.
We are relieved in this case from the necessity of considering whether the recital in the patent of Farmer’s heirs of the boundary line, would be conclusive, because the patent does not profess to locate the north boundary line other than by calling for the «‘south boundary of the bake-house lot.” The precise location must, therefore, be ascertained by testimony showing where the south line was when in the occupancy of the crown of Spain. Such as its limits then were, it passed by the treaty to the United States; and with those limits, it was granted to the corporation.
It results from this examination, that the court erred in determining that the decision of the register was evidence of the boundary line of the bake-house lot; and its judgment is, therefore, reversed, and the cause remanded,